Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 1 of 20. PageID #: 9




                 EXHIBIT 1
SUMMONS IN ACase:
            CIVIL 1:19-cv-02407-PAB
                  ACTION COURT OF COMMON     PLEAS,
                                    Doc #: 1-1 Filed:CUYAHOGA
                                                      10/15/19 2COUNTY   JUSTICE
                                                                 of 20. PageID #: CENTER
                                                                                  10
                                                                                            CLEVELAND, OHIO 44113
                CASE NO.                                  SUMMONS NO.
               CV19921269               D9 FX               39751856                                        Rule4(B)Ohio

                                                                                                           Rules of Civil
                                                                                                           Procedure
          HEIDI M. BALDWIN EXT OF ES OF DOROTHY                  PLAINTIFF
                       R. GROSSHOLZ
                           VS                                                                             SUMIVIONS
                         BOEING COMPANY ET AL.                   DEFENDANT



          LOCKHEED MARTIN CORPORATION                                            You have been named defendant in a sums
          C/O CORPORATION SERVICE COMPANY                                      complaint (copy attached hereto) filed in Cuyahoga
          50 WEST BROAD STREET SUITE 1330                                      County Court of Common Pleas, Cuyahoga County
          COLUMBUS OH 43215-0000                                               Justice Center, Cleveland, Ohio 44113, by the
                                                                               plaintiff named herein.

                                                                                 You are hereby summoned and required to
                                                                               answer the complaint within 28 days after service
                     Said answer is required to be served on:                  of this summons upon you, exclusive of the day of
                                                                               service.


          Plantiff s Attorney
                                   Aw                                           Said answer is required to be served.on Plaintiffs
                                                                               Attorney (Address denoted by arrow at left.)

          BRIAN P KELLEY                                                        Your answer must also be filed with the court
          950 MAIN AVENUE                                                      within 3 days after service of said answer on
                                                                               plaintiffs attorney.
          SUITE 1300
          CLEVELAND, OH 44113-0000                                               If you fail to do so, judgment by default will be
                                                                               rendered against you for the relief demanded in the
                                                                               complaint.

                   Case has been assigned to Judge:

          JOHN J. RUSSO ASBESTOS
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                           NAILAH K. BYRD
                                                                     Clerk of the Court of Common Pleas


                    DATESENT
           Sep 12, 2019
                                                                  Deputy


             COMPLAINT FILED          0 9/ l 0/ 2 019




CMSN130
     Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 3 of 20. PageID #: 11




                           IN THE COURT OF COMMON PLEAS
                               CUYAHOGA COUNTY, OHIO

 HEIDI M. BALDWIN, Executrix of the              )    CASE NO:
 Estate of Dorothy R. Grossholz, Deceased        )
 184 W. Reindeer Drive                           )    JUDGE: HARRY A. HANNA
 Powell, OH 43065                                )
                                                 )
            Plaintiff,                           )
                                                 )    COMPLAINT
     -vs-                                        )    (Jury Trial Demanded)
                                                 )
                                                 )    JURY TRIAL DEMANDED
 THE BOEING COMPANY, and its                     )
 Defense, Space and Security Business Unit       )
 100 North Riverside                             )
 Chicago, IL 60606                               )
                                                 )
 THE BOEING COMPANY, Successor-in-Interest )
 and/or Liability to The Douglas Aircraft        )
 Company                                         )
 100 North Riverside                             )
 Chicago, IL 60606                               )
                                                 )
 THE BOEING COMPANY and its Boeing               )
 Integrated Defense Systems Division as          )
 Successor-in-Interest to Rockwell International )
 Corporation's Defense and Aerospace Division    )
 and North American Aviation                     )
 100 North Riverside                             )
 Chicago, IL 60606                               )
                                                 )
 ROCKWELL AUTOMATION, As                         )
 Successor-in-Interest Rockwell International    )
_Corporation'_s_D_efense and Aerospace Division_
 and North American Aviation                     )
 c/o C.T. Corporation System                     )
 4400 Easton Commons Way, Ste. 125               )
 Columbus, OH 43219                              )
                                                 )
 NORTHROP GRUMMAN CORPORATION                    )
 2980 Fairview Park Drive                        )
 Falls Church, VA 22042                          )
                                                 )
                    Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 4 of 20. PageID #: 12



               UNITED TECHNOLOGIES CORPORATION
               Pratt & Whitney Division
               400 Main Street
               East Hartford, CT 06118

               CURTIS-WRIGHT CORPORATION
               130 Harbour Place Drive, Suite 300
               Davidson, NC 28036

               THE GOODYEAR TIRE & RUBBER
                  COMPANY
               c/o Corporation Service Company
               50 West Broad Street, Suite 1330
               Columbus, OH 43215

               LOCKHEED MARTIN CORPORATION
               c/o Corporation Service Company
               50 West Broad Street, Suite 1330
               Columbus, OH 43215

               WESTINGHOUSE ELECTRIC
                  CORPORATION a/k/a Viacom
               c/o Corporation Service Company
               50 West Broad Street, Suite 1330
               Columbus, OH 43215

               BMW OF NORTH AMERICA, LLC
               300 Chestnut Ridge Road
               Woodcliff Lake, NJ 07677

               PEUGEOT, S.A.
               75, avenue de la Grande-Armee
               75116 Paris-France

                FCA US LLC and its Alfa Romeo Division             )
---   --- - --- - c%C.T._Corpor.ation_System- - --- ----- -- --- --- --)- -- --- -- - -- - - -- -- ----- -- - - - - --- - --- - - - - -
                4400 Easton Commons Way, Ste. 125                  )
                Columbus, OH 43219                                 )
                                                                   )
               VOLKSWAGAEN GROUP OF AMERICA,INC. )
               2200 Ferdinand Porsche Drive      )
               Herndon, VA 20171                 )
                                                 )

                                                                    2
    Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 5 of 20. PageID #: 13



EATON CORPORATION, Individually and              )
As Successor in Interest and/or liability        )
to Cutler-Hammer Inc.,                           )
n/k/a Eaton Electrical, Inc.                     )
c/o C.T. Corporation System                      )
4400 Easton Commons Way, Suite 125               )
Columbus, OH 43219                               )
                                                 )
SQUARE D COMPANY                                 )
c/o Corporation Service Company                  )
50 West Broad Street, Suite 1330                 )
Columbus, OH 43215                               )
                                                 )
GENERAL ELECTRIC CORPORATION                     )
A Foreign Corporation                            )
c/o C.T. Corporation System                      )
4400 Easton Commons Way, Suite 125               )
Columbus, OH          43219                      )
                                                 )
HONEYWELL INTERNATIONAL, INC.                    )
f/k/a Allied Corporation, Successor to           )
Allied Signal, Inc. and Bendix Corporation       )
c/o Corporation Service Company                  )
50 West Broad Street, Suite 1330                 )
Columbus, OH 43215                               )
                                                 )
PNEUMO ABEX CORPORATION                          )
successor in interest to Abex Corporation        )
and American Brake and Block Company             )
c/o Prentice Hall Corporation System, Inc.       )
50 West Broad Street, Suite 1330                 )
Columbus, OH 43215                               )
                                                 )
FORD MOTOR COMPANY, and its Motorcraft )
Division                               )
                                                        --   - ---   --   --- --- -   --   - - -~- --- -----
4400 Easton Commons Way, Suite 125               )
Columbus, OH 43219                               )
                                                 )
REXNORD CORPORATION                              )
STEARNS DIVISION                                 )
Successor to Stearns Brakes                      )
4701 W. Greenfield Ave.                          )
Milwaukee, WI 53214                              )

                                             3
      Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 6 of 20. PageID #: 14



GENUINE PARTS COMPANY
c/o CT Corporation System
4400 Easton Commons Way, Suite 125
Columbus, OH 43219

ARVINMERITOR, INC.
c/o C.T. Corporation System
4400 Easton Commons Way, Suite 125
Columbus, OH 43219

ROCKWELL AUTOMATION, INC.,
Successor-in-Interest to Allen-Bradley Co.
c/o CT Corporation System
4400 Easton Commons Way, Suite 125
Columbus, OH 43219

ERICSSON, INC., Successor in interest
to the Continental Wire & Cable Company
and Anaconda Wire & Cable Company
c/o Capital Corporate Services, Inc.
4568 Mayfield Road, Suite 204
Cleveland, OH 44121

and

JOHN DOES 1-100
Manufacturers, Sellers or
Installers of Asbestos-Containing
Products

               Defendants.



        1.     Plaintiff and/or PlaintifPs Decedent, hereinafter referred to as "Plaintiffs," are or were

formerly residents of the State of Ohio. Plaintiff's Decedent worked in the State of Ohio.                  i

        2.     Defendants are entities organized and existing under the laws of the State of Ohio, or

of some other state of the United State of America, or of some foreign jurisdiction, and that said

Defendants are conducting and have regularly conducted business in the State of Ohio. Each


                                                   4
     Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 7 of 20. PageID #: 15



Defendant manufactured, supplied, distributed and/or used asbestos in the State of Ohio, or other

state in such a manner that caused injury and damages to Plaintiffs.

        3.      The real names and addresses of Defendants John Does 1-100 manufacturers, sellers

or installers of asbestos-containing products have not been determined, despite reasonable efforts of

the Plaintiffs to do so.

        4.      Defendants, all times relevant and pertinent hereto, were engaged in the business of

mining, milling, manufacturing, marketing, fabricating, designing, formulating, producing, creating,

making, constructing, assembling and/or rebuilding asbestos-containing products or components

thereof; and/or selling, distributing, preparing, blending, packaging, labeling and/or otherwise

participated in placing asbestos-containing products in the stream of commerce to which Plaintiffs'

Decedent was exposed during his employment.

        5.      Defendants, acting through their servants, employees, agents and representatives,

caused asbestos and asbestos-containing materials to be placed in the stream of interstate commerce.

        6.      During the course of Plaintiffs' Decedent's lifetime, she was exposed to the

Defendants' asbestos and asbestos-containing materials, by virtue of working with or around

asbestos and asbestos-containing materials, and by virtue of household exposure due to her father's

employment as a tool and die maker who worked in Ohio. Said exposures were substantial factors

which directly and proximately caused her to develop mesothelioma and ultimately caused her death.
      __              - ----- - - --   - - - ---- --- -   ---- ---- -- ---- - - --   .-- -   ----- --- --- ----- ----- -- -- -   - -
        7.      As a direct and proximate result of the Defendants' conduct, Plaintiffs' Decedent

incurred medical, hospital, professional, and other expenses, and was prevented from attending to his

usual activities.




                                                             5
    Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 8 of 20. PageID #: 16



       8.      As a direct and proximate result of the Defendants' conduct, Plaintiffs' Decedent

further sustained permanent and substantial physical deformity, loss of use of a limb, or loss of a

bodily organ system and/or permanent physical functional injury that permanently prevented the

injured person from being able to independently care for self and perform life-sustaining activities.

       9.      As a direct and proximate result of the Defendants' conduct, Plaintiffs' Decedent

sustained permanent and fatal injuries to her person and body, lungs, respiratory and cardiovascular

system; suffered great physical, mental, and nervous pain and suffering, mental anguish; suffered

from reasonable and justifiable fears of progressive and irreversible incapacity and inability to carry

on her usual functions; increasing discomfort; cancer; shortened life-span; impairment to his quality

of life; disfigurement; death; and any other intangible loss.

                                   FIRST CAUSE OF ACTION
                                       (NEGLIGENCE)

       10.     Plaintiffs re-allege and incorporate each and every paragraph set forth above, as

though fully set forth herein.

       11.     Defendants had a duty to remain reasonably current with scientific knowledge,

development, research and discoveries concerning their products. The manufacturer must

communicate its superior knowledge to those who, because of their own limited knowledge and

information, would otherwise be unable to protect themselves.

       12._. _ Defendants,_individually and as_ a _group ,since _the early_ 1_9_0_0_'s have been_ in

possession of inedical and scientific data which clearly indicates that their asbestos fibers and

asbestos-containing products are hazardous to health; and prompted by pecuniary motives, the

Defendants, individually and collectively, ignored and intentionally failed to act upon said medical



                                                  2
         Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 9 of 20. PageID #: 17



    and scientific data and conspired to deprive the public, and particularly the users, including

    Plaintiffs' Decedent, of said medical and scientific data, and therefore deprived Plaintiffs' Decedent

    of the opportunity of free choice as to whether or not to expose herself to the asbestos and asbestos-

    containing products of said defendants; and further, willfully, intentionally and wantonly failed to

    warn Plaintiffs' Decedent of the serious bodily harm and death which would result from the

    inhalation of the asbestos fibers and the dust from their asbestos-containing products.

            13.      The illness, disability, and death of the Plaintiffs' Decedent is the direct and

    proximate result of the negligence of the defendants in that they produced, sold or otherwise put into

    the stream of interstate commerce, asbestos and asbestos-containing materials, which the defendants

    knew or in the exercise of ordinary care, ought to have known were deleterious, poisonous, and

    highly harmful to Plaintiffs' Decedent's health.

            14.      The illness, disability, and death of Plaintiffs' Decedent is permanent and is the direct

    and proximate result of the negligence of the Defendants in that even though the Defendants knew or

    in the exercise of ordinary care, should have known that their asbestos and asbestos-containing

    materials were deleterious, poisonous and highly harmful to Plaintiffs' Decedent's health, and that

    she would not know of such dangers to his health, the Defendants nonetheless:

                     (a)      Failed to advise Plaintiffs' Decedent of the dangerous characteristics of their

                              asbestos and asbestos-containing products;
-    - - - -- - - - --- - -   -- -- :- - ---------- --- - ---    -                          - ---- -- --- - - - ---- - - --
                     (b)      Failed or omitted to provide Plaintiffs' Decedent with the knowledge as to

                              what would be reasonably safe and sufficient wearing apparel and proper

                              protective equipment and appliances, if in truth there were any to protect




                                                           7
    Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 10 of 20. PageID #: 18



                       them from being poisoned and disabled as they were, by exposure to such

                       deleterious and harmful asbestos and asbestos-containing materials;

               (c)     Failed and omitted to place any warnings and instructions on their containers

                       of said asbestos and asbestos-containing materials to warn the handlers

                       thereof of the dangers to health in coming into contact with said asbestos and

                       asbestos-containing materials;

               (d)     Failed and omitted to take reasonable precautions or exercise reasonable care

                       to publish, adopt and enforce a safety plan and a safe method of handling and

                       installing said asbestos and asbestos-containing materials.

       15.     As a direct and proximate result of the Defendants' negligence, Plaintiffs' Decedent

has been permanently and fatally injured and Plaintiffs have incurred damages.

                                 SECOND CAUSE OF ACTION
                                    (STRICT LIABILITY)

       16.     Plaintiffs re-allege and incorporate each and every paragraph set forth above, as

though fully set forth herein.

       17.     Plaintiffs state there was, in fact, a defect iri the asbestos-containing products

manufactured, sold, distributed, marketed, supplied, advertised, designed, developed, labeled,

researched, and/or installed by the Defendants.

       18.     Plaintiffs state that_the_ aforementioned defect(s) was dangerous to the health and.well

being of the Plaintiffs' Decedent and others exposed to such products and that such defect existed at

the time the products left the Defendants' hands.
    Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 11 of 20. PageID #: 19



       19.     Plaintiffs state that the aforementioned defect(s) was dangerous to the health and well

being of Plaintiffs' Decedent and others exposed to such products and that such defect was the direct

and proximate cause of Plaintiffls injuries and/or losses and/or death as described above.

       20.     Defendants researched, tested, manufactured, designed, developed, distributed,

labeled, advertised, marketed, inspected, repaired, modified, used, serviced, installed, and/or sold to

the public, Plaintiffs' Decedent's employers, and/or to others working in the vicinity of Plaintiffs'

Decedent, asbestos and asbestos-containing products, and Defendants knew that these products

would be used and handled by Plaintiffs' Decedent and others similarly situated without any

knowledge of their defects and inherent danger, and without any inspection for defects and dangers.

       21.     Plaintiffs' Decedent, in the course and scope of her employment and/or otherwise,

used, handled, and was otherwise exposed to asbestos and asbestos-containing products, sold or

otherwise supplied by Defendants, without receiving any warnings or instructions from Defendants

of the defects and inherent dangers of the products.

       22.     The products which were sold and/or supplied by Defendants, and to which Plaintiffs'

Decedent was exposed, were defective and unsafe for their intended uses and purposes in that they

were more dangerous than what an ordinary consumer or user would expect and the risks incident to

the use of the products outweighed any benefits of the products' utility.

       23.     As a direct and proximate result of the defective condition of these products,
                                                  -- -              ---- --------- - - — --------- --     -- - ---
Plaintiffs' Decedent has been permanently and fatally injured and Plaintiffs have incurred damages.




                                                   ~
    Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 12 of 20. PageID #: 20



                                   THIRD CAUSE OF ACTION
                               (BREACH OF EXPRESS WARRANTY)

        24.       Plaintiffs re-allege and incorporate each and every Paragraph set forth above, as

though fully set forth herein.

        25.       Defendants expressly warranted the asbestos products and/or asbestos-containing

products they manufactured, sold, or supplied, and to which Plaintiffs' Decedent was exposed, were

reasonably fit for their intended uses without endangering human life and safety.

        26.       Defendants breached these express warranties, in that their asbestos products and

asbestos-containing products were defective and dangerous to reasonably foreseeable users like

Plaintiffs' Decedent who was exposed to these products.

        27.       Plaintiffs' Decedent did rely upon the express warranties and representations of

Defendants regarding the fitness and safety of their products, and as a result, used, handled, and were

otherwise exposed to these products.

        28.      As a direct and proximate result of the Defendants' breach of their express warranties,

Plaintiffs' Decedent has been permanently and fatally injured and Plaintiffs have incurred damages.

                                  FOURTH CAUSE OF ACTION
                               (BREACH OF IIVIPLIED WARRANTY)

        29.      Plaintiffs re-allege and incorporate each and every Paragraph set forth above, as

though fully set forth here.
 _ ___ _ .---   - - ---- -----   -------- --   - ---     --   - -- ---- --   — — -- -- -   -- - --
        30.      Defendants impliedly warranted that the asbestos products and asbestos-containing

products they sold or supplied, and to which Plaintiffs' Decedent was exposed, were of inerchantable

quality, reasonably safe, and reasonably fit for use in a work place environment for the particular

purposes for which they were sold or supplied, without endangering human life and safety.


                                                   10
   Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 13 of 20. PageID #: 21



           31.       Defendants breached these implied warranties of inerchantability, safety, and fitness

for a particular purpose because Defendants' asbestos products and/or asbestos-containing products

were defective and dangerous to reasonably foreseeable users and consumers like Plaintiffs'

Decedent.

           32.       Plaintiffs' Decedent did rely upon Defendants' implied warranties and representations

regarding their asbestos products and/or asbestos-containing products, and as a resultused, handled,

and were otherwise exposed to these products.

           33.       As a direct and proximate result of Defendants' breach of implied warranties,

Plaintiffs' Decedent has been permanently and fatally injured and Plaintiffs have incurred damages.


                                     FIFTH CAUSE OF ACTION
                                (STATUTORY PRODUCTS LIABILITY)

           34.       Plaintiffs re-allege and incorporate each and every Paragraph set forth above, as

though fully set forth here.

           35.       Plaintiffs bring this claim for relief against Defendants for product liability under

Ohio Revised Code § 2307.71, et seq. At all times relevant and pertinent hereto Defendants were

"manufacturers" and/or "suppliers" of asbestos and asbestos as those terms are defined under Ohio

Revised Code §2307.71.

           36.       "The Products" as manufactured and/or supplied by the aforementioned Defendants
     . .         ---- --- ----- ---- ------ -- --------- -- - ------- ----- ----------- - -- ------ - -- -----
were defective in manufacture and construction as described in Ohio Revised Code §2307.73; were

defective in design or formulation as described in Ohio Revised Code §2307.75; were defective due

to inadequate warnings and instructions as described in Ohio Revised Code §2307.76; and were




                                                       11
    Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 14 of 20. PageID #: 22



defective because they did not conform to representations made by their manufacturers and suppliers

as described in Ohio Revised Code §2307.77.

       37.     Each of the defective conditions of "the Products" as described above, pursuant to

Ohio Revised Code §2307.73, were a proximate cause of the harm for which Plaintiffs seek to

recover compensatory damages as previously set forth.. Furthermore, each of the aforementioned

Defendants who acted as suppliers are liable in that capacity and as if they were the manufacturers in

accordance with Ohio Revised Code §2307.78.

       38.     As a direct and proximate result of Defendants' defective products, Plaintiffs'

Decedent has been permanently and fatally injured and Plaintiffs have incurred damages.

                                   SIXTI3[ CAUSE OF ACTION
                                     (PUNITIVE DAMAGES)

       39.     Plaintiffs re-allege and incorporate each and every paragraph set forth above, as

though fully set forth here.

       40.     Plaintiffs' Decedent was informed and believed that Defendants and their

predecessors in interest researched, tested, manufactured, labeled, marketed, used, distributed, and

sold their asbestos and asbestos-containing products with conscious disregard for the safety of

Plaintiffs and other users of said products, in that said Defendants had specific prior knowledge that

there was a high risk of injury or death resulting from exposure to their products or products on their

premises, _including but not limited to lung cancer, mesothelioma, other forms of cancer, and

asbestosis. Said knowledge was obtained, in part, from scientific studies and medical data to which

Defendants had access, as well as scientific studies performed by, at the request of, or with the




                                                  12
    Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 15 of 20. PageID #: 23



assistance of Defendants, and which knowledge was obtained by Defendants during the time they

manufactured, distributed, used, or sold their products.

        41.     During the time Defendants manufactured, distributed, used, or sold their products,

Defendants were aware that Plaintiffs' Decedent and other members of the general public who would

use or be exposed to their products had no knowledge or information that the products could cause

injury. Further, Defendants knew that Plaintiffs' Decedent and the general public who used or were

exposed to these products would, and in fact did assume their exposure to the products was safe,

when in fact it was extremely hazardous to human life.

        42.     Despite this knowledge, Defendants opted to manufacture, distribute, use, and sell

asbestos and asbestos-containing products without protecting and/or warning and/or instructing

Plaintiffs' Decedent and other users of the high risk of injury and death that resulted from exposure

to these asbestos and asbestos-containing products. Rather than protecting and/or warning and/or

instructing Plaintiffs' Decedent and other users of these dangers, Defendants actively concealed their

knowledge froin Plaintiffs' Decedent, Plaintiffs' Decedent's employers, and members of the general

public. By their acts and/or omissions, Defendants implied their asbestos and asbestos-containing

products were safe for all reasonably foreseeable use. Defendants' implications were particularly

egregious because they were aware the implied representations were false. Defendants' conduct

exemplifies their conscious disregard of the rights and safety of Plaintiffs and the general public as a

whole that has a great probability of causing substantial harm.

       43.      Defendants were motivated by their financial interests in the uninterrupted

distribution, use, and marketing of their asbestos and asbestos-containing products. In furtherance of

this financial motivation, Defendants consciously disregarded the safety of Plaintiffs and other users


                                                  13
    Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 16 of 20. PageID #: 24



of their asbestos and asbestos-containing products, and were willing to permit their asbestos and

asbestos-containing products to cause injury to Plaintiffs' Decedent, and other frequenters, users, and

bystanders.

        44.     Defendants' conduct constitutes actual malice with a state of mind that is

characterized by hatred, ill will or a spirit of revenge. Defendants also demonstrated a conscious

disregard for the rights and safety of Plaintiffs' Decedent and other users of their asbestos and

asbestos-containing products that has a great probability of causing substantial harm. Therefore,

Plaintiffs seek punitive damages to punish and deter Defendants and others from the future

commission of like offenses and wrongs.

        45.     As a direct and proximate result of Defendants' conduct, Plaintiffs' Decedent has

been permanently and fatally injured and Plaintiffs have incurred damages.

                                SEVENTH CAUSE OF ACTION
                                     (CONSPIRACY)

        46.     Plaintiffs re-allege and incorporate each and every paragraph set forth above, as

though fully set forth here.

        47.    At all relevant times, the Defendants, having the duty imposed by law, or having

assumed the duty, to exercise reasonable care for the safety of the Plaintiffs' Decedent and similarly

situated persons, acted in concert and conspired in pursuance of a common plan or design to commit

the tortious acts alleged herein against Plaintiffs'_ Decedent.

       48.     Defendants combined with each other, and with non-defendants, to engage in

unlawful and / or tortious conduct. In furtherance of the conspiracy, the Defendants, with knowledge

of dangers of exposure to asbestos and asbestos-containing products and with deliberate intent to



                                                  14
    Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 17 of 20. PageID #: 25



conceal or inisrepresent these dangers known to defendants, committed the following overt and

tortious acts:

                 a.     fraudulently concealed, misrepresented, and suppressed material scientific

                        and medical information about the toxic and deadly effects of asbestos;

                 b.     deliberately failed to adequately warn persons in proximity of asbestos of the

                        known health hazards associated with exposure to asbestos and asbestos-

                        containing products;

                 C.     deliberately breached their duty to instruct about proper ventilation, safety

                        equipment, and/or any other precautionary measures which may have

                        protected against the health hazards of asbestos;

                 d.     deliberately breached their duty to investigate the health hazards of exposure

                        to asbestos and asbestos-containing products;

                 e.     sold asbestos products in a defective condition without necessary warnings of

                        the catastrophic health hazards or instructions concerning precautionary

                        measures; and

                 f.     avoided the results of the scrutiny of governmental and safety organizations

                        that would have occurred had Defendants not concealed the true nature and

                        extent of the dangers of their asbestos-containing products.

        49.      The Defendants knowingly agreed to participate in the conspiracy by one or more of

the following means:

                 a.     actively taking part;

                 b.     furthering it by cooperation; and/or


                                                  15
    Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 18 of 20. PageID #: 26



               C.      ratifying and adopting acts of other conspirators done for their benefit.

        50.    The Defendants participated in furthering the unlawful purposes of the conspiracyby

delegating responsibilities to and carrying these out through the trade association committees.

        51.    Upon information and belief, the Defendants committed numerous other overt and

tortious acts that are unknown to Plaintiffs at this time, in furtherance of the conspiracy through

letters, memoranda, publications, meetings, telephone conversations, and other forms of

communication directly between the Defendants and through the trade organization coinmittees.

        52.    Plaintiffs' Decedent reasonably relied on Defendants' misrepresentations and failures

to warn alleged above; but for Defendants' misrepresentation and failure to warn, Plaintiffs'

Decedent would not have been exposed to asbestos-containing products. As a direct and proximate

result of the Defendants' conspiratorial acts, the Plaintiffs' Decedent was exposed to asbestos and

asbestos-containing products, and developed an asbestos-related disease.

                                 EIGHTH CAUSE OF ACTION
                                  (LOSS OF CONSORTIUNlI

       53.     Plaintiffs reallege and incorporate each and every Paragraph set forth above, as

though fully set forth here.

       54.     Plaintiff has suffered a loss of consortium and has been deprived of the society,

companionship, comfort, love, solace, and assistance of her mother, Dorothy R. Grossholz, who was

exposed to the asbestos or asbestos-containing products as described above, and further that said loss

is the direct and proximate result of the acts and/or omissions of the Defendants as described above.

       55.     As a direct and proximate result of Defendants' conduct, Plaintiffs' Decedent has

been permanently and fatally injured and Plaintiffs have incurred damages.



                                                 16
    Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 19 of 20. PageID #: 27




                                   NINTH CAUSE OF ACTION
                                     (WRONGFUL DEATH)

        56.     Plaintiffs reallege and incorporate each and every Paragraph set forth above, as

though fully set forth here.

        57.     Plaintiffs state that they became aware of the fact that Plaintiffs' Decedent passed

away as a direct and proximate result of an asbestos-related disease witliin two (2) years of the filing

of this complaint.

        58.     Plaintiffs' Decedent died as a direct and proximate result of the acts and omissions of

the Defendants complained of above.

        59.     As a direct and proximate result of the acts and omissions of the Defendants as

described above, Plaintiffs' Decedent, her spouse, family, and/or estate has incurred reasonable and

necessary medical and funeral expenses.

        60.     As a direct and proximate result of the wrongful death of Plaintiffs' Decedent, her

surviving spouse and next-of-kin have suffered compensatory damages including loss of support

from the reasonable expected earning capacity of the Decedent; from loss of services; from loss of

society, companionship, consortium, care, assistance, attention, protection, advise, guidance,

counsel, instruction, training and education, together with the loss of prospective inheritance and the

mental anguish incurred by the surviving spouse and next-of-kin which is expected to continue

indefinitely into the future, and all other damages available at law.




                                                  17
    Case: 1:19-cv-02407-PAB Doc #: 1-1 Filed: 10/15/19 20 of 20. PageID #: 28



       WHEREFORE, Plaintiffs demand judgment against the defendants jointly and severally in

excess of Twenty-Five Thousand Dollars ($25,000.00) and an amount for punitive damages, costs,

expenses, and attorneys' fees in this action.

       A trial by jury is hereby demanded to determine all issues.

                                                Respectfally submitted,

                                                KELLEY & FERRARO, LLP


                                       By:      /s/ Electronically Filed ~' V_
                                                BRIAN R. HERBERTH (0081985)
                                                BRIAN P. KELLEY (0088457)
                                                Ernst & Young Tower
                                                950 Main Avenue, Suite 1300
                                                Cleveland, Ohio 44113
                                                (216) 575-0777
                                                bherb erth(cr~,kell eyferraro . com
                                                bpkellgy@,kellefferraro.com


                                                Counsel for Plaintiff
